Citation Nr: 1130984	
Decision Date: 08/22/11    Archive Date: 09/07/11

DOCKET NO.  10-41 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial or staged rating in excess of 20 percent for degenerative disc disease of the lumbar spine with compression fractures and radiculopathy. 

2.  Entitlement to an initial or staged rating in excess of 10 percent for a bilateral foot disorder including plantar fasciitis and acquired flat foot. 

3.  Entitlement to an initial or staged rating in excess of 10 percent for left cubital and carpal tunnel syndrome.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant; Fellow Soldier 


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1969 to February 2009. 

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah as part of the Benefits Delivery at Discharge (BDD) program.  

The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

The Veteran testified before the Board sitting in Washington, D.C. in July 2011.  A transcript of the hearing is associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  




REMAND

The Veteran served as a U.S. Army commissioned officer retiring on a medical disability at the rank of major.  The Veteran had no combat or service in Southwest Asia.  He contends that his thoracolumbar spine, bilateral feet, and left arm disabilities are more severe than were assessed in VA examinations and are contemplated by the current ratings.  

Service treatment records showed that the Veteran received treatment on multiple occasions from 1996 to 2008 for spinal and foot injuries after rigorous physical training and weight lifting sessions.  Records from 2007 to 2009 showed examinations, imaging studies, and physical therapy following a significant spinal injury while lifting weights.  The Veteran received a medical disability discharge in February 2009.  

The record contains extensive post-service treatment records from a military clinic and the reports of VA compensation and pension examinations performed in January 2009 and July 2009.  The Veteran underwent surgery on his left arm in February 2009, on his lumbar spine in December 2009, and on his left shoulder in August 2010. 

In a November 2010 RO hearing and a July 2011 Board hearing, the Veteran reported that his current symptoms for all disabilities on appeal had become more severe or had changed as a result of surgery or treatment since the most recent VA examination.  Regarding his spinal disorder, the Veteran reported that he experienced episodes that required bed rest for several days and was otherwise severely limited in his mobility and ability to perform household tasks such as cooking meals. He reported that his left arm nerve disorder involved median and ulnar nerve dysfunction and caused numbness, coldness, discoloration, and an inability to hold objects in the left hand.  The Veteran referred to recent testing by an unidentified neurologist.  He further reported that he experienced bilateral foot swelling, weakness, and pain on walking and standing.  He contended that his foot disorders also included residuals of stress fractures and ankle injuries that he incurred in service.  Finally, the Veteran submitted a table of medical treatment encounters since 2007 that includes some private and military clinic treatment not yet of record.  

The Board concludes that the Veteran's lay testimony of his current symptoms is competent as they are observable to a lay person or are summaries of information provided to him by his treating clinicians.   The testimony is credible because it is consistent with a possible progression of the disorders from that noted in medical records through November 2009.  As the Veteran has identified additional private examinations and testing not of record and reported experiencing more severe symptoms, additional requests for records and current VA examinations are necessary to decide the claims.  Moreover, after consideration of the Veteran's lay testimony and additional medical evidence, consideration for the assignment of ratings under alternative diagnostic codes may be warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Request from the Veteran the identity and address of private medical practitioners who provided treatment for his spinal, foot, and left arm disabilities since November 2009.  Request that the Veteran provide copies of that treatment or authorization to obtain the records of treatment from the providers.  Request any authorized records and associate any records received with the claims file.  

2.  Then, schedule the Veteran for an examination of the thoracolumbar spine by a VA orthopedic spine surgeon or neurosurgeon.  Request that the surgeon review the extensive service and post service records of treatment, imaging, and surgery of the thoracolumbar spine and note the review in the examination report. 

a.  Request that the surgeon provide an evaluation of the Veteran's thoracolumbar spine including range of motion and any additional loss of function on repetition due to pain, incoordination, or fatigue and whether any imaging studies show deficits that impose a greater level of disability than demonstrated in clinical testing. 

b.  Request that the surgeon provide an assessment of the limitations on mobility, occupation, and daily activities imposed by the thoracolumbar spine disorder including whether the Veteran experiences incapacitating episodes of a specified frequency and duration resulting in bed rest and treatment by a physician.  

c.  Request that the surgeon provide an opinion whether the Veteran is precluded from all forms of substantially gainful employment as a result of the thoracolumbar spine disability including the effects of associated medications. 

3.  Schedule the Veteran for a VA examination of his left arm by a neurologist.  Request that the neurologist review the claims file and note the review in the examination report.  The neurologist should obtain any additional testing as medically indicated.  Request that the neurologist provide an assessment of the Veteran's left arm and hand dysfunction including identification of the specific nerves affected and the resulting loss of functional capacity.  Request that the neurologist indicate whether the left arm and hand deficits are the result of nerve parathesias, radiculopathy from cervical or left shoulder disorders, or circulatory disorders.     

4.  Schedule the Veteran for a VA examination of his bilateral feet by a podiatrist.  Request that the podiatrist  review the claims file and note the review in the examination report.  Request that the podiatrist provide a clinical and functional assessment of the Veteran's foot disorder including plantar fasciitis, flat feet, arthritis, metatarsalgia, weak foot, claw foot, or fractures or malunion of bone structure due to trauma to the feet.  Request that the podiatrist provide an assessment of the Veteran's limitations of mobility imposed by the foot disorders and the effect on his capacity for employment and performance of the activities of daily living.  

5.  Review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the claims for ratings in excess of 20 percent for degenerative disc disease of the thoracolumbar spine, in excess of 10 percent for a bilateral foot disorder, and in excess of 10 percent for left arm nerve disorders.  If statutory requirements are met or if the record raises new issues related to employability, reconsider whether a total rating based on individual unemployability is warranted.  If any benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the appellant and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The purpose of this remand is to assist the appellant with the development of his claims.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2010).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


